nov internal_revenue_service national_office technical_advice_memorandum index no case mis no tam-111202-98 taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend taxpayer farm equipment t i i issue whether the taxpayer's direct sales of farm equipment to farmers are transactions described in sec_453 of the internal_revenue_code which are excepted from the prohibition on the use of the installment_method of accounting by dealers conclusion the taxpayer's direct sales of farm equipment to farmers are not within the scope of the sec_453 exception to the prohibition on the use of the installment_method of accounting by dealers the sales may not be reported on the installment_method of accounting v facts the taxpayer manufactures and sells farm equipment in addition to sales through a network of dealers the taxpayer makes direct sales to farmers this memorandum is limited to the issue concerning the availability of the installment_method of accounting with respect to the taxpayer's direct sales of farm equipment to farmers in order to facilitate direct sales of farm equipment to farmers the taxpayer offers installment terms the terms are for periods of five to seven years at fixed interest rates significantly lower than those generally available to farmers located in in areas of the country areas of the country where the farm economy is doing poorly where the farm economy is performing well the taxpayer offers interest rates slightly lower than those available from other sources customers are able to obtain lower interest rates by foregoing cash discounts the taxpayer offers flexible payment schedules structured to accommodate a customer's projected cashflows the information provided does not indicate how prices on the taxpayer's direct sales to farmers compare to prices on dealer sales of identical equipment law and analysis sec_453 provides that except as otherwise provided therein income from an installment_sale shall be taken into account for federal_income_tax purposes under the installment_method of accounting sec_453 provides that the term installment_sale means a disposition of property where at least one payment is to be received after the close of the taxable_year in which the disposition occurs sec_453 provides that the term installment_sale does not include any dealer_disposition as defined in sec_453 or a disposition of personal_property of a kind which is required to be inciuded in the inventory of the taxpayer if on hand at the close of the taxable_year sec_453 provides that for purposes of sec_453 installment_sales do not include dealer dispositions the term dealer_disposition means any of the following dispositions a any disposition of personal_property by a person who regularly sells or otherwise disposes of personal_property of the same type on the installment_plan or b any disposition of real_property which is held by the taxpayer for sale to customers in the ordinary course of the taxpayer's trade_or_business sec_453 provides that the term dealer_disposition does not include the disposition on the installment_plan of any property used or produced in the trade_or_business_of_farming within the meaning of sec_2032a or the subject issue turns on the interpretation of the words disposition on the installment pian of property_used_in_the_trade_or_business of farming under one view the provision should be interpreted as applying only to farmers’ dispositions of property used or produced in the_business_of_farming the taxpayer maintains that the provision is to be interpreted much more broadly to include installment_sales of property to farmers for their use in the trade_or_business_of_farming under that interpretation manufacturer or dealer sales of virtually any property to farmers on installment terms would qualify for the installment_method of accounting the literal language of sec_453 indicates that the provision was intended to benefit farmers by allowing installment reporting of dispositions of property that had been used or produced in the trade_or_business_of_farming in order to interpret the provision as encompassing manufacturer or dealer sales to farmers it would be necessary to interpret the words used or produced in the trade_or_business_of_farming to mean to be used_in_the_trade_or_business of farming there is no evidence that congress intended the provision to benefit any taxpayers other than farmers a review of the history of sec_453 the regulations issued under repealed sec_453c interpreting language similar to that in sec_453 congressional action on farm issues with tax implications and congressional response to court decisions having adverse tax consequences for farmers also supports this interpretation of sec_453 farmers frequently sell livestock or crops on deferred payment terms in the case of deferred payment sales of livestock the contracts generally specify the sales_price and time for payment deferred payment contracts for crops may either specify a price or allow the farmer to lock in a price within specified dates or as of a specific date based on the then current market prices in some instances the purchaser's obligation under the deferred payment contract is secured_by a standby_letter_of_credit the contracts are intended to provide tax_deferral beyond the taxable_year of sale in an attempt to preclude farmers from deferring income through the use of deferred payment contracts the service has argued that taxation was required in the taxable_year of sale either by reason of constructive receipt of the sales proceeds or ‘ cash equivalency of the right to payment under the contract 69_tc_511 cotton farmer not in constructive receipt of sales proceeds in year_of_sale 655_f2d_135 8th cir cattle farmer not required to report income from deferred_payment_sale of livestock until year of payment 696_f2d_1102 cir cotton farmer constructively received sales proceeds in year_of_sale as cotton gin was acting his agent 613_f2d_591 cir cotton farmer taxable on proceeds of sale in year_of_sale as cotton gin was acting as agent of farmer in making sales of cotton 73_tc_933 cash_method farmer taxable on deferred_payment_sale in year_of_sale where purchaser's obligation was secured_by a standby_letter_of_credit receipt of more than percent of sales_price in year_of_sale precluded use of the installment_method 613_f2d_594 cir cotton farmer taxable on deferred_payment_sale in year_of_sale when he received letter_of_credit a cash_equivalent the installment_sale provisions of the code as in effect prior to limited the use of the installment_method to sales with a fixed and determinable price that was subject_to no contingencies the use of the installment_method was elective and was available only if not more than percent of the sales_price was received in the year_of_sale the terms of farmers’ deferred payment contracts eg the absence of a fixed price on price later contracts receipt of more than percent of the sales_price in the year_of_sale often precluded qualification for use of the installment_method of accounting in enacting the installment_sales_revision_act_of_1980 p l the act congress significantly reduced the potential for the service to challenge the tax_deferral provided by farmers’ deferred payment contracts the act eliminated the limitation on the amount of the sales_price that could be received in the year_of_sale and provided that a third party guarantee would not be taken into account in determining if a purchaser's evidence_of_indebtedness constituted payment to the seller congress enacted sec_453c the proportionate_disallowance_rule as part of the tax_reform_act_of_1986 p l sec_453c provided an exception from the proportionate_disallowance_rule for any installment_obligation which arose from the disposition i by an individual of personal_use_property within the meaning of sec_1275 or ii of any property used or produced in the trade_or_business_of_farming within the meaning of sec_2032a or the proportionate_disallowance_rule treated a portion of a taxpayer's allocable installment indebtedness as a payment on applicable installment_obligations held by the taxpayer that arose in that taxable_year and were still outstanding as of the end of the year the legislative_history for sec_453c indicates that the senate_finance_committee believed that a taxpayer's borrowings generally were related to its installment_obligations in one of two ways either the taxpayer would not have undertaken all or a portion of the borrowing but for its extension of credit in connection with the sale of its property or the taxpayer's borrowing ability would be enhanced by the presence of the installment_obligations amount the taxpayer's assets the committee believed that farm property and personal_use_property as well as indebtedness relating to such property should not be taken into account s rep no cong 2d sess p sec_1 453c-7t c of the temporary regulations issued under sec_453c provided for purposes of sec_453c and the regulations thereunder property is used_in_the_trade_or_business of farming if such property is used by the taxpayer in the trade_or_business_of_farming as that term is defined in sec_2032a or for this purpose the term taxpayer includes a farm-related_taxpayer as defined in sec_464 the term aio within the meaning of sec_1 453c-2t a does not include any obligation arising from the disposition of property used or produced by a taxpayer or a farm-related_taxpayer in the trade_or_business_of_farming sec_1 453c-7t c of the temporary_regulation implemented the position evidenced in the report of the senate_finance_committee the regulation limited the benefit of the exception from the proportionate_disallowance_rule to installment_obligations arising from dispositions of property used by the taxpayer in the trade_or_business_of_farming the circumstances involving such installment_obligations did not entail a farmer undertaking borrowing in order to make a deferred_payment_sale similarly the deferred payment sales did not enhance the farmer’s borrowing ability since deferred payment sales were generally unsecured and frequently did not provide for payment of interest the sales were not intended to generate arbitrage income on the difference between a farmer's cost of borrowing and interest that could be earned on the deferred_payment_sale dealer sales of equipment and other_property to farmers on installment terms would typically evidence the type of circumstances to which the senate_finance_committee believed the proportionate_disallowance_rule should have applied a farm equipment dealer's sales on installment terms would have enhanced the dealer's borrowing ability since the dealer generally would have retained a security_interest in the property sold to the extent the dealer had borrowings the amount of the borrowings would have been greater than if the dealer had not extended installment _ terms to its customers dealer's installment terms typically provide for interest at a rate in excess of the dealer's cost of borrowing the dealer's objectives in making installment_sales were twofold to defer taxes and generate interest_income from the customer's installment_obligation although the current pledge rules of sec_453a address circumstances involving borrowings directly secured_by any interest in installment_obligations the legislative_history of sec_453c is relevant for purposes of determining the interpretation of sec_453 since the language of that provision was carried over from sec_453c many of the provisions of the tax_reform_act_of_1986 eg elimination of the investment_credit reduction in depreciation_deductions the limitation on investment_interest deductions repeal of provisions allowing the expensing of soil_and_water_conservation_expenditures and land clearing expenditures and reduction of tax_rates had the effect of reducing the significance of tax considerations in investment decisions tax benefits provided an incentive for investment in farm tax_shelters tax considerations resulted in unnecessary investment in depreciable farm equipment and buildings unnecessary replacement of equipment contributed to an excessive debt burden for farmers such investment resulted in purchase and planting of additional acreage the resulting large crops severely depressed farm prices and land values ' the omnibus budget reconciliation act of p l repealed the use of the installment_method for dealer dispositions occurring after date absent the provision of relief farmers’ characterization as dealers by reason of sale of crops and livestock which is property_held_for_sale in the ordinary course of business would have precluded their continued use of the installment_method congress enacted sec_453 to preclude that result and preserve the availability of the installment_method for dealers in timeshares and residential lots installment_method for dispositions of timeshares and residential lots on the dealers it conditioned use of the ‘in testimony before the ways_and_means_committee during its consideration of the tax_reform_act_of_1986 c allen bock professor of agricultural law college of agriculture university of illinois indicated that the farm economy was experiencing financial distress estimates suggested that percent of farmers might be undergoing some partial or total liquidation of farm assets similarly the arkansas delegate to the american agricultural movement inc expressed concern that billions of dollars of tax revenue were being lost through farm for loss operations testimony by an executive of an agricultural equipment manufacturer dealer seeking the preservation of the investment_credit for purchases of agricultural equipment on the basis that it benefitted farmers by reducing the cost of equipment prompted a comment that investment_credit was an inefficient means of assisting farmers particularly since setmant craditywould aravide minimal haniafit te fares te making an election to pay an interest charge on the tax deferred through the use of the installment_method congressional action to provide continued availability of the installment_method to farmers without imposition of the interest charge on deferred tax was consistent with a long history of congressional action directed toward the preservation of the family farm however there is no indication congress intended to extend that favorable treatment to other dealers ie dealers who sold property to farmers sec_453 provides that the term dealer_disposition does not include the disposition of on the installment_plan of any property used or produced in the trade_or_business_of_farming within the meaning of sec_2032a or the language in sec_453 is identical to that used in sec_453c consequently there is no reason to interpret sec_453 more expansively than sec_1 453c-7t c of the temporary regulations interpreted the identical language in light of the literal language of sec_453 the legislative_history of sec_453c the testimony before the ways_and_means_committee and the absence of any indication that congress intended to provide preferential treatment for dealers’ sales to farmers it is difficult to maintain that congress intended to allow installment reporting for dealers’ sales to farmers t has been suggested that congress anticipated that the dealers would pass the benefit of the tax savings facilitated through their use of the installment_method through to farmers while such action would be possible there was no assurance that it would take place given its refusal to continue the investment_credit for farmers’ purchases of equipment on the basis that it would represent an inefficient means of providing assistance to farmers it is doubtful congress would have viewed allowance of the use of the installment_method by dealers who sold property to farmers in the expectation that farmers would receive some benefit from such treatment to be an efficient means of assisting farmers the position advocated by the taxpayer is also inconsistent with the trend of congressional action to further restrict the use or benefit of the installment_method of accounting the tax_reform_act_of_1986 enacted the proportionate_disallowance_rule and prohibited the use of the installment_method for sale of publicly traded property and sales under a revolving_credit_plan the omnibus budget reconciliation act of continued the trend by repealing the use of the installment_method for dealer dispositions the proportionate_disallowance_rule was correspondingly repealed and enacting sec_453a the pledge rule and sec_453a provision for an interest charge on installment_obligations arising from the disposition of rea property to the extent the amount of such obligations exceeds dollar_figure million the technical_and_miscellaneous_revenue_act_of_1988 expanded the scope of sec_453a and provided for promulgation of regulations to prevent the avoidance of sec_453a through the use of related_persons pass-through entities or intermediaries the taxpayer_relief_act_of_1997 repealed sec_811 of the tax_reform_act_of_1986 which allowed the use of the installment_method for certain manufacturers’ sale to dealers an expansive interpretation of sec_453 would be inconsistent with the trend of congressional action affecting the availability of the installment_method of accounting a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
